Citation Nr: 0820302	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hand (minor) injury.

2.  Entitlement to service connection for a lipoma.

3.  Entitlement to service connection for residuals of 
exposure to asbestos.  

4.  Entitlement to service connection for a bilateral foot 
condition with orthotics.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to May 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  Thereafter, the 
Washington, DC, RO assumed jurisdiction.  

In March 2008, the veteran appeared at a Central Office 
hearing before the undersigned Law Judge.

The issue of entitlement to service connection for a 
bilateral foot condition is remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  At his March 2008 central office hearing before the 
undersigned, the veteran testified that he wished to withdraw 
his appeal as to the issues of entitlement to service 
connection for residuals of a left hand (minor) injury and 
lipoma.

2.  Competent medical evidence of a diagnosis of a disability 
related to asbestos exposure is not of record.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the veteran, 
as it relates to the issues of entitlement to service 
connection for a left hand (minor) injury and lipoma, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.204 (2007).

2.  Service connection for asbestos exposure is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Left Hand Injury and Lipoma

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The veteran, through testimony at his March 2008 hearing, 
withdrew his appeal as to the issues of entitlement to 
service connection for a left hand (minor) injury and lipoma.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice as it relates to these issues.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The December 2003 VCAA letter informed the appellant of the 
information and evidence necessary to substantiate the claim, 
what types of evidence VA would undertake to obtain, and what 
evidence the appellant was responsible for obtaining.  The 
letter did not explicitly tell him to submit all relevant 
evidence in his possession.  An error by VA in providing 
notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C. A. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letter did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure to provide explicit notice 
to submit relevant evidence in his possession. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in May 2006.  As the Board 
concludes below that the preponderance of the evidence is 
against the claim of service connection for a disability 
resulting from exposure to asbestos, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here.  

There has been compliance with the assistance requirements of 
the VCAA.  All service medical, VA and private treatment 
records, have been obtained.  

As to the necessity for an examination as it relates to 
asbestos exposure, the Board notes that in determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, as discussed below, there is no competent 
evidence that the veteran currently has any disability 
related to asbestos exposure.  


Disability Resulting From Asbestos Exposure

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At his personal hearing in March 2008, the veteran indicated 
that at this point he did not have any sort of lung condition 
that he could attribute to asbestos exposure.  The 
representative indicated that they were only requesting that 
it be documented that the veteran was exposed to asbestos.  
He stated that in a December 2001 note from Walter Reed 
Hospital it was indicated that the veteran had been exposed 
to asbestos for three years.  

Despite claimed exposure during service, the evidence in this 
case does not show that the veteran has ever suffered from a 
lung or other condition associated with asbestos exposure, 
including asbestosis.

Currently, the veteran has provided no evidence showing the 
presence of a current asbestos-related lung or other disease 
related to asbestos exposure.  

In sum, the medical evidence of record has never shown a 
diagnosis of asbestosis or any other asbestos-related 
condition.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  In other words, it is essential that 
there be a current disability in order to establish service 
connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no medical evidence 
establishing a current diagnosis of an asbestos-related lung 
disease or other asbestos related disease for which service 
connection may be established.  Thus, the preponderance of 
the evidence is against a finding of service connection for a 
disability manifested by exposure to asbestos, and the claim 
must be denied.




ORDER

The appeal, as to the issues of entitlement to service 
connection for residuals of a left hand (minor) injury and 
lipoma, is dismissed.

Service connection for a disability related to asbestos 
exposure is denied.  


REMAND

As to the issue of service connection for a bilateral foot 
disorder, the Board notes that the veteran was seen with foot 
complaints on several occasions in service, including having 
a bunionectomy performed in 1987.  

At the time of a May 2006 VA examination, the veteran was 
diagnosed as having left and right hallux valgus with bunion 
formation.  The examiner did not render an opinion as to the 
etiology of any foot disorder and its relation to service.  

In July 2007, the RO requested that the claims folder be 
reviewed by a VA physician, as tabbed, including the May 2006 
VA examination.  The RO made specific references in the 
veteran's claims folder as to items to be reviewed.  The 
examiner was requested to indicate whether the veteran's 
current bilateral foot condition, to include pes planus and 
bilateral hallux valgus formation, was due to aggravation 
beyond the natural progression of the condition due to 
military service.  

The examiner indicated that he had been asked to determine 
whether the veteran's current bilateral foot condition, to 
include pes planus, bilateral hallux valgus, and bunion 
formation, was due to aggravation beyond the natural 
progression of the disease because of his military service.  
The examiner stated that it should be noted that the veteran 
had essentially asymptomatic foot problems except for the 
bunionectomy done while he was in service in 1994.  He 
observed that following these procedures, he was noted to 
have "asymptomatic" flat feet.  He indicated that it was 
his opinion that the veteran's flat feet and the hallux 
valgus were not aggravated beyond natural progression of the 
disease when the veteran was in Vietnam.  

Although the Board observes that the veteran was noted to 
have pes planus at the time of his entry into service, there 
were no findings of hallux valgus at the time of his service 
entry.  Moreover, the veteran did not complain nor were there 
any findings of hallux valgus/bunions until many years into 
service.  Although the July 2007 examiner addressed the 
question of whether the veteran's bilateral hallux valgus was 
aggravated during service, he did not address whether the 
onset of the veteran's hallux valgus/bunions took place in 
service.  Moreover, the examiner cited the wrong date for the 
bunionectomy surgery.  

The Board notes that any adjudication must be determined 
based upon independent medical judgment, rather than the 
superimposed judgment of the adjudicator, and in this case, 
there is inadequate medical opinion in the file to answer 
many of the pertinent questions pursuant to Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
podiatry examination to determine the 
nature and etiology of any current 
bilateral foot disorder that may be 
present.  The claims folder must be made 
available for review.  All appropriate 
tests and studies should be performed and 
all findings must be reported in detail.

The examiner is requested to render the 
following opinions:

(a)  Does the veteran currently have pes 
planus, hallux valgus and/or bunion 
deformity, or any other foot disorder?  
If so, what are the etiologies of these 
disorders and is it at least as likely as 
not (50 percent probability or more) that 
they are related to service?

(b)  Did the veteran have pes planus, 
hallux valgus, or bunion deformity at the 
time of his entrance into service, and if 
so, what was the nature of these 
disabilities?

(c)  If the veteran entered service with 
any pes planus, hallux valgus, or bunion 
deformity, did these disorders increase 
in severity during service, and if so, 
did the increase in severity represent 
simply a temporary or intermittent flare-
up of the pre-service condition without 
worsening of the underlying condition or 
did the increase in severity represent a 
worsening of the underlying condition 
beyond the natural progress of the 
disorder?  Detailed rationale is 
requested for each opinion that is 
rendered.

2.  After completion of the above, if any 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


